

ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this "Escrow Agreement”), dated as of June 20, 2007, is
entered into by and between Organic To Go Food Corporation, a Delaware
corporation (the "Company") and Wells Fargo Bank, National Association, as
Escrow Agent (the "Escrow Agent").


WHEREAS, the Company and Investors are entering into concurrently herewith a
Securities Purchase Agreement, dated as of June 26, 2007 (the "Purchase
Agreement"), pursuant to which each Investor has agreed to purchase from the
Company, and the Company has agreed to sell to each Investor, the number of
Shares identified therein (capitalized terms used and not otherwise defined
herein shall have the meanings given such terms on Annex A to this Escrow
Agreement);


WHEREAS, pursuant to the Purchase Agreement, the Company and the Investors have
agreed to establish an escrow on the terms and conditions set forth in this
Escrow Agreement; and


WHEREAS, the Escrow Agent is willing to accept appointment as Escrow Agent only
for the expressed duties outlined herein.


NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto agree as follows:


1. Proceeds to be Escrowed. Strictly for convenience of the Company, a copy of
the Purchase Agreement is attached as Exhibit A. All amounts provided by the
Investors in connection with their acquisition of the Shares as set forth in the
Purchase Agreement shall be deposited with the Escrow Agent in immediately
available funds by federal wire transfer, such funds being referred to herein as
the “Escrow Funds.” The Escrow Funds shall be retained in escrow by the Escrow
Agent in a separate account and invested as stated below. Pursuant to the
Purchase Agreement, the Investors will be required to deposit their respective
Escrow Funds directly to the Escrow Agent.


2. Identity of Investors. Concurrently with the execution of the Escrow
Agreement, the Company shall expressly furnish to the Escrow Agent the
information comprising the identity of the Investors in the format set forth in
the “List of Investors,” attached as Exhibit B, or in electronic spreadsheet
format with the same information. All Escrow Funds shall remain the property of
the Investors and shall not be subject to any liens or charges by the Company,
or the Escrow Agent, or judgments or creditors' claims against the Company,
until released to the Company as hereinafter provided. Escrow Agent will not use
the information provided to it by the Company for any purpose other than to
fulfill its obligations as Escrow Agent. The Company and the Escrow Agent will
treat all Investor information as confidential.



--------------------------------------------------------------------------------


 
3. Disbursement of Funds.


(a) Subject to Section 3(c) of this Escrow Agreement, the Escrow Agent shall
continue to hold the Escrow Funds delivered for deposit hereunder by an Investor
until the earlier of: (1) receipt of a joint written notice from the Company and
the Investors evidencing termination under Section 6.5(a) of the Purchase
Agreement, (2) receipt of a written notice from the Company or an Investor
evidencing termination under Section 6.5(b) of the Purchase Agreement (each of
(1) and (2), a “Termination Election”) and (3) receipt of both (x) written
notice from the Company that the conditions to closing under Section 5.1 of the
Purchase Agreement shall have been satisfied and (y) joint written notice from
the Company and Roth Capital Partners, LLC, who acted as a placement agent in
connection with the transactions contemplated by the Purchase Agreement, to
effect the Closing.


(b) If the Escrow Agent receives a Termination Election prior to its receipt of
the notices contemplated under Section 3(a)(3), then the Escrow Agent shall
return the Escrow Funds delivered by such Investor as directed by such Investor.
If the Escrow Agent receives the notices contemplated under Section 3(a)(3)
prior to a Termination Election, then the Escrow Agent shall disburse the
portion of the Escrow Funds for which the foregoing is the case in accordance
with Exhibit C to this Escrow Agreement.


(c) This Escrow Agreement shall terminate and be of no further force or effect
on the earlier of (i) disbursement of the entire amount of the Escrow Funds by
the Escrow Agent and (ii) the one year anniversary of the Closing Date.


4. Duty and Liability of the Escrow Agent. The sole duty of the Escrow Agent
shall be to receive Escrow Funds and hold them subject to release, in accordance
herewith, and the Escrow Agent shall be under no duty to determine whether the
Company is complying with requirements of this Escrow Agreement, the Purchase
Agreement or applicable law in tendering the Escrow Funds to the Company and/or
the Investors, as the case may be. The Escrow Agent shall be obligated only to
perform the duties specifically set forth in this Escrow Agreement, which shall
be deemed purely ministerial in nature. The Escrow Agent shall not assume any
responsibility for the failure of the Company to perform in accordance with this
Escrow Agreement. No other agreement entered into between the parties, or any of
them, shall be considered as adopted or binding, in whole or in part, upon the
Escrow Agent notwithstanding that any such other agreement may be referred to
herein or deposited with the Escrow Agent or the Escrow Agent may have knowledge
thereof, and the Escrow Agent's rights and responsibilities shall be governed
solely by this Escrow Agreement. The Escrow Agent shall not be responsible for
or be required to enforce any of the terms or conditions of the Purchase
Agreement or other agreement between the Company and any other party. The Escrow
Agent may conclusively rely upon and shall be protected in acting upon any
statement, certificate, notice, request, consent, order or other document
believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall have no duty or liability to verify any
such statement, certificate, notice, request, consent, order or other document,
and its sole responsibility shall be to act only as expressly set forth in this
Escrow Agreement. Concurrent with the execution of this Escrow Agreement, the
Company shall deliver to the Escrow Agent an authorized signers form in the form
of Exhibit D to this Escrow Agreement. The Escrow Agent shall be under no
obligation to institute or defend any action, suit or proceeding in connection
with this Escrow Agreement unless first indemnified to its satisfaction. The
Escrow Agent may consult and hire counsel of its own choice with respect to any
question arising under this Escrow Agreement and the Escrow Agent shall not be
liable for any action taken or omitted in good faith upon advice of such
counsel. The Escrow Agent shall not be liable for any action taken or omitted by
it in good faith except to the extent that a court of competent jurisdiction
determines that the Escrow Agent's gross negligence or willful misconduct was
the primary cause of loss. The Escrow Agent is acting solely as escrow agent
hereunder and owes no duties, covenants or obligations, fiduciary or otherwise,
to any other person by reason of this Escrow Agreement, except as otherwise
stated herein, and no implied duties, covenants or obligations, fiduciary or
otherwise, shall be read into this Escrow Agreement against the Escrow Agent. 
In the event of any disagreement between any of the parties to this Escrow
Agreement, or between any of them and any other person, including any Investor,
resulting in adverse claims or demands being made in connection with the matters
covered by this Escrow Agreement, or in the event that the Escrow Agent is in
doubt as to what action it should take hereunder, the Escrow Agent may, at its
option, refuse to comply with any claims or demands on it, or refuse to take any
other action hereunder, so long as such disagreement continues or such doubt
exists, and in any such event, the Escrow Agent shall not be or become liable in
any way or to any person for its failure or refusal to act, and the Escrow Agent
shall be entitled to continue so to refrain from acting until (i) the rights of
all interested parties shall have been fully and finally adjudicated by a court
of competent jurisdiction, or (ii) all differences shall have been adjudged and
all doubt resolved by agreement among all of the interested persons, and the
Escrow Agent shall have been notified thereof in writing signed by all such
persons. Notwithstanding the foregoing, the Escrow Agent may in its discretion
obey the order, judgment, decree or levy of any court, whether with or without
jurisdiction and the Escrow Agent is hereby authorized in its sole discretion to
comply with and obey any such orders, judgments, decrees or levies. In the event
that any controversy should arise with respect to this Escrow Agreement the
Escrow Agent shall have the right, at its option, to institute an interpleader
action in any court of competent jurisdiction to determine the rights of the
parties. In no event shall the Escrow Agent be liable, directly or indirectly,
for any special, indirect or consequential losses or damages of any kind
whatsoever (including without limitation lost profits), even if the Escrow Agent
has been advised of the possibility of such losses or damages and regardless of
the form of action. The parties agree that the Escrow Agent has no role in the
preparation of the Purchase Agreement, has not reviewed any such documents and
makes no representations or warranties with respect to the information contained
therein or omitted therefrom. The Escrow Agent shall have no obligation, duty or
liability with respect to compliance with any federal or state securities,
disclosure or tax laws concerning the Purchase Agreement or the issuance,
offering or sale of the Shares. The Escrow Agent shall have no duty or
obligation to monitor the application and use of the Escrow Funds once
transferred to the Company and/or an Investor, that being the sole obligation
and responsibility of such person or entity. Under no circumstances shall the
Escrow Agent be expected or required to use, risk or advance its own funds in
the performance of its duties or exercise of its rights hereunder.
 
2

--------------------------------------------------------------------------------




5. Escrow Agent's Fee. The Escrow Agent shall be entitled to compensation for
its services as stated in the fee schedule attached hereto as Exhibit E, which
compensation shall be paid by the Company. The fee agreed upon for the services
rendered hereunder is intended as full compensation for the Escrow Agent's
services as contemplated by this Escrow Agreement; provided, however, that in
the event that the conditions for the disbursement of funds under this Escrow
Agreement are not fulfilled, or the Escrow Agent renders any material service
not contemplated in this Escrow Agreement, or there is any assignment of
interest in the subject matter of this Escrow Agreement, or any material
modification hereof, or if any material controversy arises hereunder, or the
Escrow Agent is made a party to any litigation pertaining to this Escrow
Agreement, or the subject matter hereof, then the Escrow Agent shall be
reasonably compensated for such extraordinary services and reimbursed for all
costs and expenses, including reasonable attorney's fees, occasioned by any
delay, controversy, litigation or event, and the same shall be recoverable from
the Company.
 
3

--------------------------------------------------------------------------------




6. Investment of Proceeds.  The Escrow Funds shall be credited by Escrow Agent
and recorded in an escrow account. During the period of this escrow as
contemplated in Section 3(c), Escrow Agent is hereby authorized by the Company
to deposit, transfer, hold and invest all funds received under this Escrow
Agreement, including principal and interest in Wells Fargo Money Market Deposit
Account Fund in accordance with Exhibit F to this Escrow Agreement. Any interest
received by Escrow Agent with respect to the Escrow Funds, including reinvested
interest shall become part of the Escrow Funds, and shall be disbursed pursuant
to Section 3. For tax reporting purposes, all interest or other taxable income
earned on the Escrow Funds in any tax year shall be taxable to the Company.
 
The Company shall within thirty (30) days after the date hereof, provide Escrow
Agent with certified tax identification numbers by furnishing appropriate IRS
forms W-9 or W-8 and other forms and documents that Escrow Agent may reasonably
request. The Company understands that if such tax reporting documentation is not
so certified to Escrow Agent, Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, to withhold a portion of any interest or other
income earned on the Escrow Funds pursuant to this Escrow Agreement.
 
To the extent that Escrow Agent becomes liable for the payment of any taxes in
respect of income derived from the investment of funds held or payments made
hereunder, Escrow Agent shall satisfy such liability to the extent possible from
the Escrow Funds. The Company agrees to indemnify and hold Escrow Agent harmless
from and against any taxes, additions for late payment, interest, penalties and
other expenses that may be assessed against Escrow Agent on or with respect to
any payment or other activities under this Escrow Agreement unless any such tax,
addition for late payment, interest, penalties and other expenses shall arise
out of or be caused by the gross negligence or willful misconduct of the Escrow
Agent.
 
The Company acknowledges that Escrow Agent is not providing investment
supervision, recommendations or advice.


7. Notices. All notices, requests, demands, and other communications under this
Escrow Agreement shall be in writing and shall be deemed to have been duly given
(a) on the date of service if served personally on the party to whom notice is
to be given, (b) on the day of transmission, if sent by facsimile to the number
given below, and confirmation of receipt is obtained promptly after completion
of transmission, (c) on the day after delivery to Federal Express or similar
overnight courier or the Express Mail service maintained by the United States
Postal Service, or (d) on the fifth day after mailing, if mailed to the party to
whom notice is to be given, by first class mail, registered or certified,
postage prepaid, and properly addressed, return receipt requested, to the party
as follows:

 

If to the Company:
Organic To Go Food Corporation
3317 Third Avenue South
Seattle, Washington 98134
Attn: Chief Executive Officer
Facsimile: (206) 838-4695

 
4

--------------------------------------------------------------------------------


 

If to Escrow Agent: 
Wells Fargo Bank, National Association
Corporate Trust Services
707 Wilshire Blvd., 17th Floor
Los Angeles, CA 90017
Attention:
Facsimile:



Any party may change its address for purposes of this Section by giving the
other party written notice of the new address in the manner set forth above.


8. Indemnification of Escrow Agent: The Company hereby indemnifies and holds
harmless the Escrow Agent from and against, any and all loss, liability, cost,
damage and expense, including, without limitation, reasonable counsel fees,
which the Escrow Agent may suffer or incur by reason of any action, claim or
proceeding brought against the Escrow Agent arising out of or relating in any
way to this Escrow Agreement or any transaction to which this Escrow Agreement
relates unless such action, claim or proceeding is determined by a court of
competent jurisdiction to be the direct result of the willful misconduct of the
Escrow Agent. The terms of this Section shall survive the termination of this
Escrow Agreement and the resignation or removal of the Escrow Agent.


9. Successors and Assigns. Except as otherwise provided in the Escrow Agreement,
no party hereto shall assign the Escrow Agreement or any rights or obligations
hereunder without the prior written consent of the other parties hereto, each
Investor and Roth Capital Partners, LLC and any such attempted assignment
without such prior written consent shall be void and of no force and effect. The
Escrow Agreement shall inure to the benefit of and shall be binding upon the
successors and permitted assigns of the parties hereto. Any corporation or
association into which the Escrow Agent may be converted or merged, or with
which it may be consolidated, or to which it may sell or transfer all or
substantially all of its corporate trust business and assets as a whole or
substantially as a whole, or any corporation or association resulting from any
such conversion, sale, merger, consolidation or transfer to which the Escrow
Agent is a party, shall be and become the successor Escrow Agent under this
Escrow Agreement and shall have and succeed to the rights, powers, duties,
immunities and privileges as its predecessor, without the execution or filing of
any instrument or paper or the performance any further act.
 
5

--------------------------------------------------------------------------------




10. Governing Law; Jurisdiction. The Escrow Agreement shall be construed,
performed, and enforced in accordance with, and governed by, the internal laws
of the State of New York, without giving effect to the principles of conflicts
of laws thereof.


11. Severability. In the event that any part of this Escrow Agreement is
declared by any court or other judicial or administrative body to be null, void,
or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Escrow Agreement shall remain
in full force and effect.


12. Amendments; Waivers. The Escrow Agreement may be amended or modified, and
any of the terms, covenants, representations, warranties, or conditions hereof
may be waived, only by a written instrument executed by each of the Company, the
Escrow Agent, Roth Capital Partners, LLC and each Investor. Any waiver by any
party of any condition, or of the breach of any provision, term, covenant,
representation, or warranty contained in the Escrow Agreement, in any one or
more instances, shall not be deemed to be nor construed as further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation, or warranty of the Escrow Agreement. The Company
agrees that any requested waiver, modification or amendment of this Escrow
Agreement shall be consistent with the terms of the Purchase Agreement.


13. Entire Agreement. This Escrow Agreement contains the entire understanding
among the parties hereto with respect to the escrow contemplated hereby and
supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such escrow.


14. Section Headings. The section headings in this Escrow Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Escrow Agreement.


15. Counterparts. This Escrow Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute the same
instrument.


16. Resignation. The Escrow Agent may resign upon 30 days advance written notice
to the parties hereto. If a successor escrow agent is not appointed within the
30-day period following such notice, the Escrow Agent may petition any court of
competent jurisdiction to name a successor escrow agent or interplead the Escrow
Funds with such court, whereupon the Escrow Agent’s duties hereunder shall
terminate.


17. Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person or entity, except for the Investors and Roth Capital Partners, LLC.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed the day and year first set forth above.




Organic To Go Food Corporation

 

--------------------------------------------------------------------------------

Name:
Title:


Wells Fargo Bank, National Association, as Escrow Agent



--------------------------------------------------------------------------------

Name:
Title:
 
7

--------------------------------------------------------------------------------

